                  Case 19-50319-JKS             Doc 61       Filed 05/13/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

    In re:                                                            )
                                                                      )    Chapter 11
    WOODBRIDGE GROUP OF COMPANIES,                                    )
    LLC, et al., 1                                                    )    Case No. 17-12560 (JKS)
                                                                      )
                                   Remaining Debtors.                 )    (Jointly Administered)
    MICHAEL GOLDBERG, as Liquidating Trustee of                       )
    the Woodbridge Liquidation Trust, successor in                    )
    interest to the estates of WOODBRIDGE GROUP                       )
    OF COMPANIES, LLC, et al.,                                        )
                                  Plaintiff,                          )
    vs.                                                               )
    Sylvan & Jeannette Jutte,                                         )   A.P. No. 19-50308 (JKS)
    Brian & Robin Korkus,                                             )   A.P. No. 19-50309 (JKS)
    Delton & Jean Christman,                                          )   A.P. No. 19-50314 (JKS)
    Floyd & Lavonne Davis,                                            )   A.P. No. 19-50317 (JKS)
    George & Charlene Iwahiro,                                        )   A.P. No. 19-50319 (JKS)
    Toomas & Pamela Heinmets,                                         )   A.P. No. 19-50322 (JKS)
    Janet V. Dues,                                                    )   A.P. No. 19-50328 (JKS)
    Dena Falkenstein,                                                 )   A.P. No. 19-50329 (JKS)
    Judy Karen Goodin,                                                )   A.P. No. 19-50330 (JKS)
    Denis W. Hueth,                                                   )   A.P. No. 19-50331 (JKS)
    Christian Lester,                                                 )   A.P. No. 19-50332 (JKS)
    Jane Marshall,                                                    )   A.P. No. 19-50335 (JKS)
    Laurence J. Nakasone,                                             )   A.P. No. 19-50337 (JKS)
    Blaine Phillips,                                                  )   A.P. No. 19-50338 (JKS)
    George Edward Sargent,                                            )   A.P. No. 19-50340 (KLS)
    Jeff Schuster,                                                    )   A.P. No. 19-50341 (JKS)
    Jennifer Tom,                                                     )   A.P. No. 19-50342 (JKS)
    Anita Bedoya & Mark Bedoya,                                       )   A.P. No. 19-50343 (JKS)
    Anita Bedoya & Julian Duran,                                      )   A.P. No. 19-50344 (JKS)
    Ronald Cole,                                                      )   A.P. No. 19-50346 (JKS)
    Ronald Draper,                                                    )   A.P. No. 19-50347 (JKS)
    Lawrence J. Paynter,                                              )   A.P. No. 19-50351 (JKS)
    Nannette Tibbitts,                                                )   A.P. No. 19-50353 (JKS)
    Clayton Nakasone,                                                 )   A.P. No. 19-50382 (JKS)
                                 Defendants.                          )


1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3606) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
           Case 19-50319-JKS         Doc 61     Filed 05/13/21    Page 2 of 2



                  ORDER DENYING SCHEDULING MOTION

        Upon consideration of the Motion to Include the Defendants’ Motion to

Temporarily Stay the Prosecution of Their Complaints Pending the Determination of

Distributions to Class 3 Note Claimants Under the Confirmed Plan on the Matters

Scheduled for the May 19, 2021 Status Conference at 9:00 a.m. (the “Scheduling

Motion”); and the Court having reviewed the Woodbridge Liquidation Trust’s

objection to the Scheduling Motion; and the Court having found that the Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2), and notice of the Scheduling Motion was

sufficient under the circumstances; and after due deliberation;

       IT IS HEREBY ORDERED that the Motion is denied.


Dated: May 13, 2021




                                                       J. KATE STICKLES
  Dated: May 13th, 2021
                                                       UNITED STATES BANKRUPTCY JUDGE
  Wilmington, Delaware
